Citation Nr: 1760469	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  06-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for residuals of porphyria cutanea tarda.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, a decision review officer entered a decision increasing the Veteran's service-connected residuals of porphyria cutanea tarda to 30 percent disabling, effective February 28, 2005.  The Veteran claims entitlement to a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating, unless he expressly indicates otherwise).

In February 2016, the Veteran testified before the undersigned at a travel board hearing.  A transcript of the hearing has been associated with the Veteran's electronic file.

In October 2010 and April 2016, the Board remanded the claim for additional development and adjudicative action.  The case has returned to the Board for further appellate review.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

At no time during the appellate term did porphyria cutanea tarda involve more than 40 percent of the entire body, or more than 40 percent of exposed areas are affected, and it did not require constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any twelve month period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for porphyria cutanea tarda are not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7815 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Increased Rating 
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1. 
 
Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

VA must consider all favorable lay evidence of record.  38 U.S.C. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, and the medical evidence cited below.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Porphyria Cutanea Tarda

The Veteran's porphyria cutanea tarda is rated as 30 percent disabling by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7815.  If the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous. 38 C.F.R. §  4.20

Under Diagnostic Code 7815, a 30 percent rating is warranted if 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas are affected, or; systemic therapy, such as corticosteroids or other immunosuppressive drugs, were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body, or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required during the past 12-month period.  38 C.F.R. § 4.118.

The Veteran testified at a travel board hearing in February 2016 that his porphyria cutanea tarda usually flares about twice per month and lasts about a week each time.  He also testified that he used topical creams as treatment.

A review of the Veteran's medical records does not, however, show that porphyria cutanea tarda requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs.  At a previous travel board hearing in January 2009, the Veteran discussed using various topical creams that contained medications including Nizoral, Triamcinolone Acetonide, and Butena Hydrochloride to alleviate symptoms of his porphyria cutanea tarda.  Similarly, at his December 2011 Decision Review Officer hearing, the Veteran discussed the topical use of athlete's foot cream, Ketoconazole Cream, 2 percent concentration, as well as Desonide Cream, 0.05 percent concentration to alleviate symptoms associated with porphyria cutanea tarda.  

In a recent decision, the United States Court of Appeals for the Federal Circuit held that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code." The Court went on to explain that systematic is defined as "pertaining to or affecting the body as a whole," whereas topical is defined as "pertaining to a particular surface area, as a topical antiifinfective applied to a certain area of the skin and affecting only the area to which applied."  Johnson v. Shulkin, 862 F.3d 1351, 1355 (Fed. Cir. 2017), citing Dorland's Illustrated Medical Dictionary 1865 (32d ed. 2012).  

Diagnostic Code 7815 is rated under the same schedule of ratings for skin under 38 C.F.R. § 4.118.  At no point does the record reflect, nor has the Veteran stated that he was prescribed systemic corticosteroids or immunosuppressive medications pertaining to or affecting the body as a whole for his porphyria cutanea tarda.

A July 2016 VA examination reveals that the Veteran's porphyria cutanea tarda was manifested by severe facial blemishes to include his forehead, face, and behind the ears.  His condition affected 5 to 20 percent of his entire body with 5 to 20 percent in exposed area affected.  While the examiner responded that the Veteran's condition has been treated with systemic corticosteroids or immunosuppressive medications, the record reflects that the Veteran has only been treated with topical medications, not systemic therapy as a higher rating requires.  Indeed, the examiner's specific notes list Ketoconazole Cream, 2 percent concentration and Desonide Cream, 0.05 percent concentration as prescribed medications.  Both medications are applied topically.

The Board is sympathetic to the Veteran's lay statements regarding the emotional impact of his porphyria cutanea tarda.  The Board observes, however, that it is bound by law and is without authority to grant assignment of a higher rating based on these symptoms.  Moreover, the appellant is already in receipt of a 70 percent rating for a chronic adjustment disorder that is associated with his porphyria cutanea tarda.  As such, the claimant is compensated for the emotional impact caused by this disorder. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher initial rating for residuals of porphyria cutanea tarda. Therefore, the claim for increase must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to an initial rating in excess of 30 percent for porphyria cutanea tarda is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


